DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

    PNG
    media_image1.png
    173
    534
    media_image1.png
    Greyscale

The examiner disagrees. The examiner explained in the 11/13/2020 that each of the steps could be performed by a person. A person could with pen/paper could derive the same plan that is output in claim 1. Purpose of claimed invention is to come up with a delivery plan. Delivery is a human activity. Therefore clearly claims recite a method of organizing human activity.


    PNG
    media_image2.png
    201
    511
    media_image2.png
    Greyscale

The examiner disagrees. As explained the computer components are performing their nominal functions, which MPEP 2106.05(f) clearly indicates is not enough to provide significantly more or a practical application.


    PNG
    media_image3.png
    317
    565
    media_image3.png
    Greyscale

The examiner disagrees. 

MPEP 2106.05(a):
Examples that the courts have indicated may not be sufficient to show an improvement to technology include:

i. A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;

There is nothing in applicant’s specification to suggest the tool being used to implement the algorithm is anything other than a general purpose computer. See paragraph 22. 
Applicant’s alleged improvement is not grounded in technology. The same “improvement” could be obtained by coming up with a delivery plan through pen/paper. Thus in the examiner’s opinion the claims amount to implementing a business method on a general purpose computer.
Reducing costs aren’t linked to any technical improvement. They are an improvement in the same sense that cooking at home is an improvement over eating out (saves money) or that brushing teeth while taking a shower is an improvement over performing those tasks one at a time. 

    PNG
    media_image4.png
    202
    532
    media_image4.png
    Greyscale

The examiner disagrees. Applicant is arguing that there is a technical improvement. The examiner has cited the passage from MPEP 2106.05(a) showing cases where the courts did not find an improvement. The fact that the calculations can be made with pen/paper means there is no nexus between the delivery plan generation and the CPU/memory used to generate them. In effect clearly a “general purpose” computer could be used.


    PNG
    media_image5.png
    266
    478
    media_image5.png
    Greyscale

Showing additional elements are well understood routine conventional activity is only one way of showing additional elements do not provide significantly more. MPEP 2106.05(f) states: “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer”
The examiner has consistently argued that additional elements identified amount to “mere instructions” which per the above does not amount to more than a judicial exception.


    PNG
    media_image6.png
    206
    548
    media_image6.png
    Greyscale

The examiner did address whether functionality provides an improvement. See further discussion above. Applicant does not allege the computer is improved, merely that delivery systems are improved. These delivery systems are not recited in the claims. The claims just come up with a plan and output it. Unconventionality of an abstract idea does not mean an abstract idea does not exist. The extent of cooperation of technological components is not anything more than using a generic computer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
[Claim 1] (Currently Amended) A delivery plan making system for making a delivery plan of an article, the system comprising:
	a storage device that stores a restriction condition for making a delivery plan and cost information which is retrieved via a network and used for calculating a delivery cost based on the delivery plan; 
	a CPU; 
	a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU to cause the CPU to:
A) Execute a delivery plan making and cost calculating unit that makes a delivery plan before alleviation of the restriction condition to satisfy the restriction condition and calculates a delivery cost of the delivery plan before the alleviation based on the cost information; and
B) Execute a restriction alleviating unit that generates a restriction alleviation plan by alleviating the restriction conditions, wherein
- the delivery plan making and cost calculating unit makes a delivery plan after alleviation of the restriction condition to satisfy the restriction alleviation plan,
- calculates a delivery cost of the delivery plan after the alleviation based on the cost information, and

- the storage device further stores a restriction alleviation condition indicating a maximum alleviation amount of the restriction condition, 
- the delivery plan making and cost calculating unit further makes a restriction alleviation plan in which the restriction condition is alleviated up to the maximum alleviation amount to make a delivery plan after the alleviation, and
- calculates a delivery cost of the delivery plan after the alleviation based on the cost information, and
- if the delivery cost of the delivery plan after the alleviation is lower than the delivery cost of the delivery plan before the alleviation, the delivery plan making and cost calculating unit
- makes one or more restriction alleviation plans in which the restriction condition is alleviated up to an alleviation amount smaller than the maximum alleviation amount to make one or more delivery plans after the alleviation, and 
- calculates delivery costs of the one or more delivery plans after the alleviation based on the cost information.

But for the recitation of the elements “storage device”, “via a network”, CPU, memory and various units, claim 1 recites a method of organizing human activity. Specifically a person could have a list of constraints including a maximum amount stored on a paper in an office file folder. They could then come up with a plan to satisfy the conditions as well as a cost of the plan. They could redetermine new plans and new costs if 
Thus claim 1 recites an abstract idea.
These additional elements are recited at a high degree of generality such that they amount to mere instructions to implement the abstract idea. The abstract idea is not integrated into a practical application because these additional elements merely use a computer as a tool to perform the abstract idea which the courts have held do not integrate the judicial exception into a practical application. See MPEP 2106.04(d) and MPEP 2106.05(f).
MPEP 2106.05(f) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The “storage device” is a computer component used in its ordinary capacity to store information. Thus it does not provide a practical application or significantly more.
The “memory” is a computer component used in its ordinary capacity to store a program. Thus it does not provide a practical application or significantly more.
The “CPU” is a computer component used in its ordinary capacity to execute instructions. It is simply adding a general purpose computer/computer component after the fact to an abstract idea. Thus it does not provide a practical application or significantly more.

 
Thus while “via a network” isn’t considered to be limiting, even if it were limiting it would not provide a practical application or significantly more.
The “units” in the claim are believed to have corresponding structure of software implemented on the CPU (see spec paragraph 109). Thus the BRI encompasses literal instructions to implement the abstract idea. Thus per MPEP 2106.05(f) they do not provide significantly more or a practical application.

For the reasons above claim 1 is considered to be directed to an abstract idea without significantly more.

The dependent claim(s) 3-7 when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually simply further refine the abstract idea of claim 1 and as an ordered combination do not amount to a practical application or significantly. 

Claims 8, 10-14 mirror the limitations of claims 1 and 3-7 and are considered to be non-statutory for substantially the same reasons.

Allowable Subject Matter
Claims 1, 3-8 and 10-14 are considered allowable over the prior art for the reasons set forth previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687